Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 11-12, 14, and 16, drawn to methods of cleaning the eyelid margins and meibomian gland orifices of a patient’s eye using an oscillating head comprising repeating circular rotation that does not make a full revolution, classified in A61H 23/02 and A61F 9/00718.
II. Claims 8-10, 13, 15, and 17-19, drawn to methods of making a head with anti-infective and/or anti-inflammatory properties by ultrasonically mixing an ingredient in 200 ml of flax seed oil and adding the mixture to a silicone and/or thermoplastic elastomer, classified in A61K 45/06 and/or A61B 2017/00889.
The inventions are independent or distinct, each from the other because:
Invention I and Invention II are directed to a process of cleaning the eyelid margins with an oscillating head and a related process of manufacturing one particular component, the oscillating head, to have certain anti-infective and/or anti-inflammatory properties. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different mode of operation because the Invention I methods of cleaning the eyelid requires an oscillating head to perform repeating circular rotations without making a full revolution and the Invention II methods of making a head with anti-infective and/or anti-inflammatory properties do not require any particular head movement and could be used to treat other parts of the body. Furthermore, the inventions as claimed do not encompass overlapping subject matter because a mere recitation of including an anti-infective/anti-inflammatory substance on the head does not require the claimed method steps of ultrasonically mixing various ingredients with 200 ml of flax seed oil. Lastly, there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I and Invention II have separate classifications. For example, searching Invention I would involve primarily searching reciprocating/oscillating brush heads that would be located primarily in A61H 23/02, A61H 5/00, A61H 2205/024, A46B 13/008, and A46B 2200/1006. In contrast, searching Invention II would involve primarily searching methods of mixing chemical ingredients to create an anti-infective and/or anti-inflammatory solution that can be included in a silicone or elastomeric head. The search of Invention II would unlikely require searches in the aforementioned are and would instead be focused in areas such as A61K 45/06 and/or A61B 2017/00889. Furthermore, Invention I and Invention II would involve very different text searches. Invention I would require searching “oscillating” brush heads for cleaning “meibomian” glands, and Invention II would require searching “ultrasonic” mixing of “flax seed oil” with various other ingredients as recited in the claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In the event that Applicant elects Invention II above, then further restriction is required. This application contains claims directed to the following patentably distinct species 
Species A: a method of mixing 10 mg of acetylsalicylic acid in 200 ml of flax seed oil and then adding the mixture to a silicone or thermoplastic elastomer head (claims 8, 13). 
Species B: a method of mixing 10 mg of curcumin in 200 ml of flax seed oil and then adding the mixture to a silicone or thermoplastic elastomer head (claims 9, 15).
Species C: a method of mixing 15 mg of paromomycin sulfate in 200 ml of flax seed oil and then adding the mixture to a silicone or thermoplastic elastomer head (claims 10, 17).
Species D: a method of mixing tea tree oil of 5-50% concentration in 200 ml of flax seed oil and then adding the mixture to a silicone or thermoplastic elastomer head (claim 18).
Species E: a method of mixing hypochlorous acid 0.01% in 200 ml of flax seed oil and then adding the mixture to a silicone or thermoplastic elastomer head (claim 19).
The species are independent or distinct because they each include a mutually exclusive ingredient (i.e., Species A uses 10 mg of acetylsalicylic acid and none of the other species use this ingredient. Species B uses 10 mg of curcumin and none of the other species use this ingredient. Species C uses 15 mg of paromomycin sulfate and none of the other species use this ingredient. Species D uses 5-50% concentration of tea tree oil and none of the other species use this ingredient. Species E uses 0.01% hypochlorous acid and none of the other species use this ingredient. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Each of the five Species A-E would require specific text searches for the mutually exclusive ingredient (acetylsalicylic acid, curcumin, paromomycin sulfate, tea tree oil, hypochlorous acid) and the anti-inflammatory species would require specific searches in areas such as A61K 45/06 while the anti-infective species would require specific searches in areas such as A61B 2017/00889. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Joel Douglas on May 3, 2022, to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785